                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

TERRANCE L. THOMAS,

       Petitioner,                                    Case No. 18-cv-11906
v.                                                    Honorable Thomas L. Ludington

MARK MCCULLICK,

      Respondent.
_________________________________/

      ORDER DENYING THE PETITION FOR A WRIT OF HABEAS CORPUS AND
     DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY OR LEAVE TO
                        APPEAL IN FORMA PAUPERIS

       On June 15, 2018, Petitioner Terrance L. Thomas, presently confined at the St. Louis

Correctional Facility in St. Louis, Michigan, filed a pro se application for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. ECF No. 1. Petitioner pled no contest in the Oakland County

Circuit Court to the offenses of assault with intent to murder, Mich. Comp Laws § 750.83,

felonious assault, Mich. Comp Laws § 750.82, carrying a dangerous weapon with unlawful

intent, Mich. Comp Laws § 750.226, and possession of marijuana, Mich. Comp Laws §

333.7403(2)(D). Petitioner contends that his no contest plea was not entered knowingly,

intelligently, and voluntarily. Respondent filed an answer to the petition on January 2, 2019, ECF

No. 7. Petitioner replied on February 15. ECF No. 10.

                                                 I.

       According to the preliminary examination transcript, Petitioner attacked a man at a bus

stop, stabbing him multiple times in the shoulder and rib cage and slicing his face open. An

onlooker intervened and suffered a cut to his hand during the intervention. (T. 3/4/2015, pp. 4-

20).
       Petitioner entered a no contest plea to assault with intent to murder, felonious assault,

carrying a dangerous weapon with unlawful intent, and possession of marijuana. As part of the

plea agreement, the prosecutor dismissed the “super” habitual offender charge, which carried a

mandatory minimum of twenty-five years, in exchange for agreeing to charge Petitioner under

the regular habitual offender statute.1 The judge entered into a Cobbs agreement with the parties

to sentence Petitioner to a minimum sentence of fifteen-years.2 (T. 2/16/2016, pp. 4-6), ECF No.

8-2.

       At sentencing, Petitioner moved to withdraw his plea, requesting to be sentenced at the

bottom of the sentencing guidelines, rather than the fifteen-year minimum referenced in the

Cobbs agreement. (T. 3/14/2016, pp.14, 19), ECF No. 8-4.          The trial court judge denied

Petitioner’s motion finding that there was no basis to withdraw the plea because it was based on

a Cobbs Agreement, which the Court followed when imposing sentence. (Id. at 20).

       Petitioner’s conviction and sentence were affirmed on appeal. People v. Thomas, No.

334776 (Mich. Ct. App. Feb. 16, 2017); lv. den. 500 Mich. 1062 898 N.W.2d 587 (2017).

Thomas subsequently filed an application for leave to appeal in the Michigan Supreme Court

which raised the same claim as in the Michigan Court of Appeals. On July 25, 2017, the

Michigan Supreme Court denied the application because it was not persuaded that the questions



1
 Under Mich. Comp Laws § 769.12(1)(a), or what is sometimes referred to as the “super”
habitual offender statute, a defendant faces a mandatory minimum twenty-five year sentence. See
People v. Broadnax, No. 333205, 2018 WL 1733410, at *3 (Mich. Ct. App. Apr. 10, 2018), lv.
den. 922 N.W.2d 110 (Mich. 2019).
2
  People v. Cobbs, 443 Mich. 276, 505 N.W.2d 208 (1993), the Michigan Supreme Court
authorized a judge to preliminarily indicate the appropriate length of sentence, but if the
defendant subsequently pleads guilty and the judge determines that the sentence must exceed the
preliminary evaluation, the defendant has an absolute right to withdraw the plea. See M.C.R.
6.310(B)(2)(b); Wright v. Lafler, 247 F. App’x 701, 703 n. 1 (6th Cir. 2007).

                                              -2-
presented should be reviewed by the Court. People v. Thomas, 898 N.W.2d 587 (Mich. 2017)

(unpublished table decision).

       Petitioner then had ninety days from July 25, 2017 to file a petition for writ of certiorari

with the United States Supreme Court, which he did not do. Nor did he file any post judgment

motions before the state court. Thus, his conviction became final on October 23, 2017 (the 90th

day following the denial of leave to appeal), when the time period for seeking certiorari expired.

Bronaugh, 235 F.3d at 283 (one-year statute of limitations does not begin to run until the time

for filing a petition for a writ of certiorari for direct review in the United States Supreme Court

has expired). He timely filed his petition on June 15, 2018, presenting one claim for relief: “The

guilty plea is invalid because it was not knowing and voluntary, in violation of defendant’s state

and federal constitutional rights, US Const., AMS V, VI; Const. 1963, ART 1, §§ 17, 20.”

                                                 II.

       The provisions of the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA),

Pub.L. No. 104-132, 110 Stat. 1214 (Apr. 24, 1996), which govern this case, “circumscribe[d]”

the standard of review federal courts must apply when considering applications for a writ of

habeas corpus raising constitutional claims. See Wiggins v. Smith, 539 U.S. 510, 520 (2003).

       As amended, 28 U.S.C. § 2254(d) permits a federal court to issue the writ only if the state

court decision on a federal issue “was contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme Court,” or it amounted to “an

unreasonable determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d)(1) & (2); Franklin v. Francis, 144 F.3d 429, 433 (6th Cir.

1998). Mere error by the state court will not justify issuance of the writ; rather, the state court’s

application of federal law “must have been objectively unreasonable.” Wiggins, 539 U.S. at 520-

                                                -3-
21 (quoting Williams v. Taylor, 529 U.S. 362, 409 (2000)(internal quotes omitted)).

Additionally, this Court must presume the correctness of state court factual determinations. 28

U.S.C. § 2254(e)(1)(“In a proceeding instituted by an application for a writ of habeas corpus by a

person in custody pursuant to the judgment of a State court, a determination of a factual issue

made by a State court shall be presumed to be correct.”); see also West v. Seabold, 73 F.3d 81,

84 (6th Cir. 1996)(stating that “[t]he court gives complete deference to state court findings of

historical fact unless they are clearly erroneous”).

       The Supreme Court has explained the proper application of the “contrary to” clause as

follows:

       A state-court decision will certainly be contrary to [the Supreme Court’s] clearly
       established precedent if the state court applies a rule that contradicts the
       governing law set forth in our cases....

       A state-court decision will also be contrary to this Court’s clearly established
       precedent if the state court confronts a set of facts that are materially
       indistinguishable from a decision of this Court and nevertheless arrives at a result
       different from [the Court’s] precedent.

       Williams, 529 U.S. at 405-06.

       The Michigan Court of Appeals denied Petitioner’s application for leave to appeal in a

form order “for lack of merit in the grounds presented.”           The Michigan Supreme Court

subsequently denied Petitioner leave to appeal in a standard form order without any extended

discussion. Determining whether a state court’s decision resulted from an unreasonable legal or

factual conclusion, as would warrant federal habeas relief, does not require that there be an

opinion from the state court that explains the state court’s reasoning. Harrington v. Richter, 562

U.S. 86, 98 (2011). “Where a state court’s decision is unaccompanied by an explanation, the

habeas Petitioner’s burden still must be met by showing there was no reasonable basis for the

state court to deny relief.” Id. In fact, when a habeas Petitioner has presented a federal claim to a
                                                -4-
state court and that state court has denied relief, “it may be presumed that the state court

adjudicated the claim on the merits in the absence of any indication or state-law procedural

principles to the contrary.” Id. at 99. That presumption may be overcome only when there is a

reason to think that some other explanation for the state court’s decision is more likely. Id. at 99-

100.

       In the present case, the AEDPA deferential standard of review applies to Petitioner’s

claim where the Michigan Court of Appeals rejected Petitioner’s appeal “for lack of merit in the

grounds presented” and the Michigan Supreme Court subsequently denied leave to appeal in a

standard form order, because these orders amounted to a decision on the merits. See Werth v.

Bell, 692 F.3d 486, 492-94 (6th Cir. 2012).

                                                III.

       Petitioner contends that his plea was not knowingly and freely given because it was not

an intentional relinquishment of a known right or privilege when Petitioner, at sentencing,

expressed confusion about the imposition of the fifteen-year minimum sentence. Petitioner

claims that he should have been allowed to withdraw his plea at sentencing.

       The only question on collateral review of a guilty or no contest plea is whether the plea

was intelligent and voluntary. United States v. Broce, 488 U.S. 563, 569 (1989); Hoffman, 159 F.

Supp. 2d at 655. A guilty or no contest plea is voluntary if the accused understands the nature of

the charges against him and the constitutional protections that he is waiving. Henderson v.

Morgan, 426 U.S. 637, 645, n. 13 (1976). A plea is knowing and intelligent if it is done “with

sufficient awareness of the relevant circumstances and likely consequences.” Brady v. United

States, 397 U.S. 742, 748 (1970). The defendant must also be aware of the maximum sentence




                                                -5-
that can be imposed for the crime for which he is pleading guilty. King v. Dutton, 17 F.3d 151,

154 (6th Cir. 1994).

       When a Petitioner brings a federal habeas petition challenging his plea of guilty or no

contest, the state generally satisfies its burden by producing a transcript of the state court

proceedings showing that the plea was made voluntarily. Garcia v. Johnson, 991 F.2d 324, 326

(6th Cir. 1993). A habeas Petitioner bears the burden of rebutting the presumption that his plea,

as evidenced by the plea colloquy, is valid. Myers v. Straub, 159 F. Supp. 2d 621, 626 (E.D.

Mich. 2001).

       The record in this case establishes that Petitioner knowingly and voluntarily pleaded no

contest to the charges. Petitioner was advised of the maximum penalties of the crimes that he

was pleading to, as well as the rights that he would be giving up by pleading no contest. The

terms of the plea agreement were explained on the record. Petitioner acknowledged that he was

pleading no contest freely and voluntarily and that no threats or coercion had been made to get

him to plead no contest. (T. 2/16/2016), ECF No. 8-3.

       Petitioner was advised at the time of his no contest plea that he would receive a fifteen-

year minimum sentence as part of the plea and sentencing agreement. Petitioner acknowledged

that he understood that he would receive this as his minimum sentence. (T. 2/16/16, p. 10).

Accordingly, Petitioner is unable to show that he had any reasonable belief that he would be

sentenced to a minimum sentence below fifteen years. See Wright v. Lafler, 247 F. App’x 701,

705-07 (6th Cir. 2007).

       To the extent that Petitioner claims that his plea was not voluntary or intelligent due to a

break down in the attorney client relationship, his claim fails to identify any grounds for his

contention. Furthermore, a breakdown in communication between a defendant and his attorney

                                               -6-
over the advisability of accepting a plea bargain likewise does not invalidate an otherwise

voluntary plea. See United States v. Mitchell, 633 F.3d 997, 1001-02 (10th Cir. 2011). There is

no indication that Petitioner’s plea was involuntary or coerced.           Therefore, any alleged

breakdown in communication between Petitioner and his attorney would not otherwise invalidate

his plea. Id.; see United States v. Blanco-Gaspita, 48 F. App’x 998, 999 (6th Cir. 2002) (trial

court’s failure to appoint substitute counsel for defendant did not render the plea involuntary).

                                                IV.

       On March 22, 2019, well after briefing on his petition had been completed, Petitioner

filed a “motion to hold habeas petition in abeyance.” ECF No. 11. Petitioner states that he would

like to pursue three unexhausted claims: “1) The State did not hold the Probable Cause

Conference within 14 days in violation of MCL 766.4; 2) The Trial Court violated Petitioner’s

Sixth Amended right to a Speedy Trial; and 3) The evidence was constitutionally insufficient to

support a conviction when the DNA evidence presented did not match the second victim.”

Petitioner asks the Court to hold his petition in abeyance so that he can pursue these unexhausted

claims by filing a Motion for Relief from Judgment in state court pursuant to MCR 6.500.

       There is no reason to hold the petition in abeyance. As Petitioner acknowledges, the

current petition contains only exhausted claims (concerning the intelligence and voluntariness of

his plea), which were properly presented for habeas review, were fully briefed, and are now ripe

for adjudication. The claims presented in his “motion to hold in abeyance” are unexhausted and

not timely before the Court. Accordingly, the Court has no basis upon which to hold his petition

in abeyance. For the three new claims to be properly before the Court, Petitioner would have to

amend his petition. Accordingly, the Court will construe his motion as a motion to amend his

petition and, in addition, as a motion to hold in abeyance.

                                                -7-
       As explained above, Petitioner’s conviction became final on October 23, 2017 (the 90th

day following the Michigan Supreme Court’s denial of leave to appeal). Thus, AEDPA’s 1-year

statute of limitations expired on October 23, 2018. 28 U.S.C. § 2244(d)(1)(A). Petitioner’s initial

petition on June 15, 2018 was timely. However, his three additional claims are not timely, as

they were presented for the first time in his “motion to hold in abeyance” on March 22, 2019.

       An untimely amendment to a habeas petition can nevertheless be considered if it “relates

back” to the original petition. An untimely amendment to a habeas petition “relates back” to an

original petition filed within AEDPA’s one-year limitations period if the original petition and the

amended petition arise out of the same “conduct, transaction, or occurrence.” Fed. R. Civ. P.

15(c)(1)(B); see also 28 U.S.C. §§ 2242, 2244(d)(1).

       The Supreme Court in Mayle defined the standard for relation back in the context of a

habeas petition. There, Petitioner argued that his amended petition, which alleged his Fifth

Amendment rights were violated during pretrial interrogation, related back to his original

petition, filed pro se, where he argued that the admission of videotaped evidence during trial

violated his rights under the Sixth Amendment’s Confrontation Clause. 545 U.S. at 648–49,

651–52, 125 S.Ct. 2562. The Court emphasized that, in filing the petition, Petitioner must specify

all grounds for relief, stating the facts supporting each ground. Id. at 649, 655, 661, 125 S.Ct.

2562. Consequently, it held that an amended habeas petition does not relate back to the original

petition “when it asserts a new ground for relief supported by facts that differ in both time and

type from those the original pleading set forth.” Id. at 650, 125 S.Ct. 2562. Rather, to qualify for

relation back, the original and amended petitions must “state claims that are tied to a common

core of operative facts.” Id. at 664, 125 S.Ct. 2562. The Court cautioned not to read the “conduct,

transaction, or occurrence” requirement, so broadly as to render meaningless the statute of

                                               -8-
limitations. Id.at 662–64, 125 S.Ct. 2562; Watkins v. Deangelo-Kipp, 854 F.3d 846, 850 (6th

Cir.), cert. denied, 138 S. Ct. 101, 199 L. Ed. 2d 28 (2017).

       Here, Petitioner’s original June 15, 2018 petition raised one claim for relief: “The guilty

Plea is invalid because it is not knowing and voluntary, in violation of defendant’s state and

federal constitutional rights.” His new claims regarding the timeliness of the probable cause

hearing, the alleged speedy trial act violation, and the sufficiency of the evidence, are in no way

connected to his original claim regarding the voluntariness of his no contest plea. Accordingly,

the new claims do not relate back to the original petition.

       AEDPA’s one-year limitations period is not a jurisdictional bar, however, and is therefore

subject to equitable tolling where a habeas Petitioner “shows (1) that he has been pursuing his

rights diligently, and (2) that some extraordinary circumstance stood in his way and prevented

timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010) (internal quotation marks omitted).

       Here, Petitioner is not entitled to equitable tolling. Petitioner makes no meaningful

attempt to explain the delay in advancing these three additional claims. He only argues “that due

to no fault of his own Petitioner has been denied the opportunity to master the record and present

a meaningful appeal where both the state courts and his appellate counsel withheld the trial

transcripts far beyond the deadline for filing a Standard 4 supplemental brief as well as the

current 6.500 state motion for relief from judgment he now seeks to file.” Notably, however,

Petitioner did not go to trial. Rather, he pled no contest. Thus, the reference to the improperly

withheld “trial transcripts” is not explained. He may be referring to all transcripts in the record

(such as plea hearing transcripts, and preliminary exam transcripts) as “trial transcripts.” Even

so, he contends that the lack of access to these transcripts prevented him from presenting “a

meaningful appeal,” presumably referring to his direct appeal of his conviction and sentence

                                                -9-
before the state courts. He does not contend that he lacked access to these transcripts as of the

filing of his habeas petition or that he lacked access to these transcripts as of the expiration of the

statute of limitations in October 2018. Moreover, he does not explain what facts the transcripts

might reveal which gave him the impression that his constitutional rights were violated.

       Finally, amending his petition to add the three additional claims would be frivolous. He

contends that the state court did not hold a probable cause hearing within 14 days in violation of

MCL 766.4. This claim is non-cognizable on habeas review because the procedure outlined in

MCL 766.4 is not a federal constitutional right. Petitioner also claims that there was insufficient

evidence to convict him of the crimes charged. Petitioner’s no contest plea waives any challenge

to the sufficiency of the evidence to convict him. Post v. Bradshaw, 621 F.3d 406, 426-27 (6th

Cir. 2010). Petitioner’s speedy trial claim is likewise waived. See Maples v. Stegall, 340 F.3d

433, 439 (6th Cir. 2003).

                                                  V.

       Before Petitioner may appeal this Court’s dispositive decision, a certificate of

appealability must issue. See 28 U.S.C. § 2253(c)(1)(a); Fed. R.App. P. 22(b). A certificate of

appealability may issue “only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When a court rejects a habeas claim on the merits,

the substantial showing threshold is met if Petitioner demonstrates that reasonable jurists would

find the district court’s assessment of the constitutional claim debatable or wrong. See Slack v.

McDaniel, 529 U.S. 473, 484-85 (2000). “The district court must issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.” Rules Governing § 2254

Cases, Rule 11(a), 28 U.S.C. foll. § 2254.




                                                - 10 -
       Petitioner has not made a substantial showing of the denial of a constitutional right.

Accordingly, a certificate of appealability is not warranted. Petitioner should not be granted

leave to proceed in forma pauperis on appeal, as any appeal would be frivolous. See Fed.R.App.

P. 24(a).

                                                       VI.

       Accordingly, it is ORDERED that the petition for writ of habeas corpus [ECF No. 1] is

DENIED.

       It is further ORDERED that a certificate of appealability is DENIED.

       It is further ORDERED that permission to proceed in forma pauperis on appeal is

DENIED.

       It is further ORDERED that the motion to hold in abeyance, ECF No. 11, is DENIED.



                                                                          s/Thomas L. Ludington
                                                                          THOMAS L. LUDINGTON
                                                                          United States District Judge

Dated: April 22, 2019

                                                   PROOF OF SERVICE

                           The undersigned certifies that a copy of the foregoing order was served
                           upon each attorney of record herein by electronic means and to
                           Terrance Thomas #769198, ST. LOUIS CORRECTIONAL
                           FACILITY, 8585 N. CROSWELL ROAD, ST. LOUIS, MI 48880 by
                           first class U.S. mail on April 22, 2019.

                                                             s/Kelly Winslow
                                                             KELLY WINSLOW, Case Manager




                                                     - 11 -
